[Cite as State ex rel. Tingler v. VanEerten, 2022-Ohio-2236.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


State ex rel. Charles Tingler                               Court of Appeals No. OT-22-029

        Relator

v.

Prosecutor James VanEerten                                  DECISION AND JUDGMENT

        Respondent.                                         Decided: June 29, 2022

                                                   *****

        Charles Tingler, Pro se.

        James J. VanEerten, Pro se.

                                                   *****

        PIETRYKOWSKI, J.

        {¶ 1} This matter is before the court on the petition of relator, Charles Tingler, for

a writ of mandamus ordering respondent, Prosecutor James VanEerten, to present a case

against Hon. Bruce Winters to the Ottawa County Grand Jury. For the reasons that

follow, we find that relator cannot prevail on the facts alleged in the complaint, and
relator’s complaint is frivolous. Therefore, we sua sponte dismiss relator’s petition for a

writ of mandamus.1

       {¶ 2} The facts alleged in relator’s complaint are that in February 2017, he

contacted the Port Clinton Police Department to file a police report against Ottawa

County Court of Common Pleas Judge Bruce Winters for the crime of theft in office.

Port Clinton Police Detective Corbin Carpenter filed a police report, conducted an

investigation, and forwarded the results of his investigation to respondent. Relator

alleges that respondent has since failed to present the case against Hon. Bruce Winters to

the Ottawa County Grand Jury. Relator also notes that respondent was formerly

employed by Hon. Bruce Winters as a court administrator and as a magistrate.

       {¶ 3} “To be entitled to a writ of mandamus, [relator] must establish by clear and

convincing evidence a clear legal right to the requested relief, a clear legal duty on the

part of [the respondent] to provide it, and the lack of an adequate remedy in the ordinary

course of the law.” State ex rel. A.N. v. Cuyahoga Cty. Prosecutor’s Office, 165 Ohio

St.3d 71, 2021-Ohio-2071, 175 N.E.3d 539, ¶ 9. “In general, a prosecutor has no clear

duty to prosecute an offense alleged in a charging affidavit.” Id. “‘Only when the failure

to prosecute constitutes an abuse of discretion will a prosecutor be compelled to

prosecute.’” Id., quoting State ex rel. Capron v. Dattilio, 146 Ohio St.3d 7, 2016-Ohio-



1
  Respondent has prematurely filed a motion to dismiss relator’s petition, and realtor has
filed a response in opposition. Because we sua sponte dismiss relator’s complaint, we do
not reach respondent’s motion to dismiss, and it is hereby denied as moot.




2.
1504, 50 N.E.3d 551, ¶ 4. “Thus, a prosecutor’s discretionary decision whether to

prosecute is not generally subject to judicial review.” Id., citing State ex rel. Master v.

Cleveland, 75 Ohio St.3d 23, 27, 661 N.E.2d 180 (1996).

        {¶ 4} Here, relator cannot demonstrate that respondent abused his discretion five

years ago when he failed to seek an indictment against Hon. Bruce Winters. In his

complaint, relator nakedly alleges that Hon. Bruce Winters committed the crime of theft

in office. However, relator has not attempted to set forth any facts upon which his

criminal allegation is based. Furthermore, the February 8, 2017 police report filed by

Sergeant Corbin Carpenter, which relator attached to his mandamus complaint, states

only:

              On the aforementioned date & time I received an email from Charles

        Tingler (2-8-2017 at 0005hrs) requesting I contact him regarding a report

        he filed with the Ottawa County Sheriff’s Office (20170209-000) on 1-27-

        2017 with Sgt. Zach Bowling. Said OCSO report was attached to the email

        and merely states that Sgt. Bowling spoke with Charles Tingler on the

        phone regarding a theft that allegedly occurred at the Ottawa County

        Courthouse. Sgt. Bowling referred him to this department.

Thus, the entirety of relator’s complaint can be summarized as: “I alleged a crime was

committed, therefore you must prosecute.”




3.
       {¶ 5} Without any facts or evidence—or even allegations of facts or evidence—

upon which to evaluate whether a crime may or may not have occurred, we simply cannot

say that respondent abused his discretion in declining to present a case against Hon.

Bruce Winters to the Ottawa County Grand Jury. Therefore, we find that relator cannot

prevail on the facts alleged in the complaint, and relator’s complaint is frivolous.

       {¶ 6} Accordingly, we sua sponte dismiss relator’s petition for a writ of

mandamus. See State ex rel. Jones v. Garfield Hts. Mun. Court, 77 Ohio St.3d 447, 448,

674 N.E.2d 1381 (1997) (“Although sua sponte dismissal of a complaint without notice is

generally inappropriate, it is warranted if the complaint is frivolous or the claimant

obviously cannot prevail on the facts alleged in the complaint.”). Costs of this action are

assessed against relator.

       {¶ 7} The clerk is directed to serve upon the parties, within three days, a copy of

this decision in a manner prescribed by Civ.R. 5(B).

                                                                               Writ Denied.




Mark L. Pietrykowski, J.                        ____________________________
                                                        JUDGE
Thomas J. Osowik, J.
                                                ____________________________
Myron C. Duhart, P.J.                                   JUDGE
CONCUR.
                                                ____________________________
                                                        JUDGE




4.
          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




5.